UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6866


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SHAHID HASSAN MUSLIM, a/k/a Sharp, a/k/a Sean Williams,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:13-cr-00307-RJC-DCK-1)


Submitted: November 17, 2020                                Decided: November 20, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shahid Hassan Muslim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shahid Hassan Muslim appeals the district court’s order denying his motion for an

extension of time in which to file a 28 U.S.C. § 2255 motion. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Muslim, No. 3:13-cr-00307-RJC-DCK-1 (W.D.N.C. Apr. 28, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2